 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    ARTHUR HARRIS,                                    No. 2:18-cv-2754-MCE-KJN PS
12                       Plaintiff,
13           v.                                         FINDINGS AND RECOMMENDATIONS
14    XAVIER BECERRA, et al.
15                       Defendants.
16

17

18          On November 8, 2018, the court denied plaintiff’s motion to proceed in forma pauperis,

19   and directed plaintiff to either pay the applicable filing fee or submit a properly-completed

20   motion to proceed in forma pauperis within 28 days. (ECF No. 3.) Plaintiff was expressly

21   cautioned that failure to either pay the filing fee or submit a properly-completed motion to

22   proceed in forma pauperis by the applicable deadline would be deemed to be plaintiff’s

23   abandonment of the action and would result in dismissal of the action. (Id.)

24          Although the applicable deadline has now passed, plaintiff failed to pay the filing fee or

25   submit a properly-completed motion to proceed in forma pauperis, nor did he request an

26   extension of time to do so based on any articulated cause.

27   ///

28   ///
                                                       1
 1          Accordingly, IT IS HEREBY RECOMMENDED that:

 2          1. The action be dismissed without prejudice.

 3          2. The Clerk of Court be directed to close this case.

 4          These findings and recommendations are submitted to the United States District Judge

 5   assigned to the case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within fourteen (14)

 6   days after being served with these findings and recommendations, any party may file written

 7   objections with the court and serve a copy on all parties. Such a document should be captioned

 8   “Objections to Magistrate Judge’s Findings and Recommendations.” Any reply to the objections

 9   shall be served on all parties and filed with the court within fourteen (14) days after service of the

10   objections. The parties are advised that failure to file objections within the specified time may

11   waive the right to appeal the District Court’s order. Turner v. Duncan, 158 F.3d 449, 455 (9th

12   Cir. 1998); Martinez v. Ylst, 951 F.2d 1153, 1156-57 (9th Cir. 1991).

13   Dated: December 14, 2018

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                        2
